                                                            U. S. DISTRICT COURT
             IN THE UNITED STATES DISTRICT COURT                       District of Ga.
                THE SOUTHERN DISTRICT OF GEORGIA                  Filedin Office
                             SAVANNAH DIVISION                                      M
                                                                     Vq\"2A2Q
ANTHONY OLIVER,
                                                                  DopSyTSlBT^
       Plaintiff,

V.                                           CASE NO. CV419-063


LYFT, INC., et al.

       Defendants.




ANTHONY A. OLIVER,

       Plaintiff,

V.                                           CASE NO. CV419-125


LYFT, INC.,

        Defendant.




                                 ORDER


       Before the Court is the Magistrate Judge's Report and

Recommendation (419CV063, Doc. 113; 419CV125, Doc. 54), to

which no objections          have been filed. After a careful de

novo    review    of   the   record   in   this   case,    the    report       and

recommendation is ADOPTED as the Court's opinion in this

case.     All     filing     restrictions    and    other        instructions

outlined     by    Magistrate     Judge     Ray    in     the    report        and

recommendation are ADOPTED by this Court.
